EXHIBIT 10.1



REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 28th day of April, 2014 (the “Effective Date”), by
and between 5461 HILLANDALE, LLC, a Georgia limited liability company
(“Seller”), MCWHIRTER REALTY PARTNERS, LLC, a Delaware limited liability company
(“Seller Guarantor”); GRIFFIN-AMERICAN HEALTHCARE REIT III ADVISOR, LLC, a
Delaware limited liability company, or its assigns (collectively, “Buyer”); and
CHICAGO TITLE INSURANCE COMPANY (“Escrow Agent”).
RECITALS
I.Seller owns the Property (as hereinafter defined).
II.Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Property (as hereinafter defined) on the terms and conditions contained in
this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:
1.1.1    (i) Fee simple title to all of the land described and/or shown on
Exhibit “A” attached hereto, commonly known as the “DeKalb Professional Center,”
together with all privileges, rights, easements and appurtenances belonging to
such land, including without limitation, all right, title and interest (if any)
of Seller in and to any streets, alleys, passages, and other rights-of-way or
appurtenances included in, adjacent to or used in connection with such land and
all right, title and interest (if any) of Seller in all mineral and development
rights appurtenant to such land (collectively, the “Land”);
1.1.2    Fee simple title to all buildings, structures and other improvements
and all fixtures, systems and facilities located on the Land (collectively, the
“Improvements”);
1.1.3    The Improvements and the Land are herein collectively referred to as
the “Real Property”;
1.1.4    All leases, including all amendments thereto (collectively, the “Tenant
Leases”), with all persons leasing the Real Property or any part thereof (each,
a “Tenant, and collectively, the “Tenants”), all of which as of the Effective
Date are reflected on Exhibit “B”




--------------------------------------------------------------------------------

        

attached hereto, and any entered into in accordance with the terms hereof prior
to Closing, together with all security deposits, other deposits held in
connection with the Tenant Leases, and all of Seller’s right title and interest
in and to all guarantees, letters of credit and other similar credit
enhancements providing additional security for such Tenant Leases;
1.1.5    Seller’s right, title and interest in and to: (i) any and all tangible
personal property owned by Seller located on and/or used exclusively in
connection with the Real Property (as defined below), including, without
limitation, sculptures, paintings and other artwork, equipment, furniture, tools
and supplies (collectively, the “Tangible Personal Property”); (ii) any and all
plans and specifications, architectural and/or engineering drawings; and (iii)
any and all trade names used or utilized in connection with the Property,
including, without limitation, the trade name “DeKalb Professional Center”
(collectively, the “Intangible Personal Property” and collectively with the
Tangible Personal Property, the “Personal Property”);
1.1.6    Any and all warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);
1.1.7    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Property (collectively, the
“Permits”);
1.1.8    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”); provided, however and notwithstanding
the foregoing, that Seller shall terminate effective at Closing, at Seller’s
sole cost and expense, any Contracts that Buyer does not elect to assume
pursuant to Section 3.4;
1.1.9    The Real Property, Personal Property, Warranties, Permits, Contracts
and other property described in this Section 1.1 are hereinafter sometimes
referred to collectively as the “Property”.
1.2    Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.
1.3    Purchase Price. The purchase price for the Property shall be Two Million
Eight Hundred Thirty Thousand and No/100 Dollars ($2,830,000.00) (the “Purchase
Price”). The Purchase Price shall be paid to Seller by Buyer on the Closing Date
(as defined below), plus or minus all adjustments or credits as set forth
herein, by wire transfer of immediately available federal funds.
1.4    Deposit And Escrow.
1.4.1    Within three (3) Business Days after the mutual execution of this
Agreement by Seller and Buyer, Buyer shall deliver to Escrow Agent at the
following address: 2828 Routh Street, Suite 800, Dallas, Texas 75201, Attn:
Shannon Bright, E-mail: brights@ctt.com, Phone: (214) 965-1719, Facsimile: (214)
965-1627, a deposit in the amount of Two Hundred Thousand

2



--------------------------------------------------------------------------------

        

and No/100 Dollars ($200,000.00) (together with any interest thereon, the
“Initial Deposit”). In the event Buyer exercises the Closing Extension (as
defined in Section 1.5 hereof), Buyer shall deliver to Escrow Agent an
additional deposit of One Hundred Thousand and No/100s Dollars ($100,000.00)
(the “Additional Deposit”). Collectively, the Initial Deposit and the Additional
Deposit shall be referred to herein as the “Deposit”. The Deposit shall be held
in an insured, interest-bearing account with interest accruing for the benefit
of Buyer. The Escrow Agent may conclusively rely upon and act in accordance with
any certificate, instructions, notice, letter, e-mail, facsimile, or other
written instrument believed to be genuine and signed or communicated by the
proper party or parties.
1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon delivery of Buyer’s Approval Notice (as defined
below), the Deposit shall not be returned to Buyer unless escrow fails to close
due to (i) Seller’s breach or default under this Agreement, (ii) a failure of a
representation or warranty by Seller to be true and correct as of the Closing,
(iii) a failure of a condition precedent set forth in Section 5.4, or (iv) any
other reason that entitles Buyer to have the Deposit returned as provided for
herein. In the event Buyer shall elect to terminate or shall be deemed to have
terminated this Agreement during the Due Diligence Period (as defined below), or
as otherwise provided in this Agreement, the Deposit (and any interest accrued
thereon) shall be returned to Buyer as provided in Section 3.6.
1.4.3    Independent Contract Consideration. One Hundred Dollars ($100.00) of
the Deposit will be non-refundable to Buyer and shall be immediately distributed
to Seller as independent consideration for Seller entering into this Agreement.
Such independent consideration is fully earned by Seller, is non-refundable
under any circumstances, but will be applied to the Purchase Price at Closing.
1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on the day which is the fifteenth (15th) day after the
expiration of the Due Diligence Period (as the same may be held earlier or
extended in accordance herewith, the “Closing Date”); provided, however, that
Buyer shall have the option, in its sole and absolute discretion, and subject to
the payment of the Additional Deposit, to extend the Closing Date by up to
thirty (30) days after any scheduled Closing Date (the “Closing Extension”) upon
written notice to Seller delivered no later than two (2) Business Days prior to
such originally scheduled Closing Date.
ARTICLE 2
TITLE AND SURVEY


2.1    Title and Survey. Buyer shall, at Buyer’s sole cost and expense, obtain a
preliminary title report or commitment (the “Preliminary Report”) from Escrow
Agent (referred to herein in such capacity as the “Title Company”), together
with legible copies of all recorded encumbrances and exceptions to title, for
the Property. Buyer may, in its sole and absolute discretion, (i) conduct

3



--------------------------------------------------------------------------------

        

UCC searches covering Seller and the Property (the “UCC Searches”), and (ii)
order a survey of the Real Property by a licensed surveyor or registered
professional engineer (the “Survey”). The Preliminary Report, UCC Searches and
survey will be obtained by Buyer at Buyer’s sole cost and expense within ten
(10) days of the Effective Closing Date of this Agreement.
2.2    Required Title Condition. Title to the Property shall be conveyed to
Buyer subject only to the following matters: (i) current, non-delinquent real
estate taxes and assessments; (ii) the matters set forth in the Preliminary
Report and permitted by Buyer, in Buyer’s sole and absolute discretion, as part
of the Title Policy (as defined below); and (iii) any other matters approved in
writing by Buyer, in Buyer’s sole and absolute discretion (collectively, the
“Required Title Condition”). Notwithstanding anything contained in this Section
2.2 to the contrary, Seller shall be obligated, at its sole cost and expense, to
satisfy, at or prior to Closing, all monetary encumbrances affecting the
Property evidenced by deeds to secure debt, tax liens, judgments, mechanics’
liens and/or other liens or charges in a fixed sum, and Seller authorizes the
use of the Purchase Price or a portion thereof to pay and discharge the same at
Closing. Seller shall have the right to provide a bond in the amount of any
liens that affect the Property, provided, however, that Title Company must agree
to provide affirmative coverage or an endorsement to address such lien so that
it does not appear as an exception to the Title Policy (defined below).
ARTICLE 3INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access. From and after the Effective Date through the Closing, (i) Buyer,
personally or through its authorized agent or representatives, shall be
entitled, upon reasonable advance notice to Seller, to enter upon the Property
during normal business hours and shall have the right to make such
investigations, including appraisals, tenant interviews, interviews of
government officials, engineering studies, soil tests, environmental studies and
underwriting analyses, as Buyer deems necessary or advisable, and (ii) Seller
shall, at Seller’s expense, turn on, run, and maintain, without any interruption
in service, electrical power and all utilities to the Property (including,
without limitation, plumbing, heating and air conditioning systems) to
facilitate Buyer’s testing and investigations thereof. Buyer shall have the
right to conduct a Phase I environmental site assessment, and, if recommended
(and subject to Seller’s reasonable approval, which approval will not be
unreasonably withheld, conditioned, or delayed), a Phase II environmental site
assessment (including soils borings, soil sampling and, if relevant, ground
water testing, and invasive sampling of building materials with respect to the
Property). Buyer hereby agrees to indemnify and hold Seller harmless from any
physical damages arising out of inspections and investigations by Buyer or its
agents or independent contractors, but in no event shall the indemnity of this
Section include the discovery of pre-existing conditions disclosed by Buyer’s
investigations. The indemnity set forth in the preceding sentence shall survive
Closing or earlier termination of this Agreement for a period of 9-months. Buyer
shall use commercially reasonable efforts not to materially interfere with the
business operations of Tenants operating on the Property. Subject to the terms
of the balance of this Agreement, prior to Closing, Buyer hereby agrees not to
disclose (except to its attorneys, accountants and consultants in connection
with the prospective acquisition) any findings or reports concerning the
Property obtained from Buyer’s due diligence performed on the Property unless
Buyer is so ordered by a court of competent jurisdiction. After Closing, this
provision shall no longer be effective and binding on the Buyer.

4



--------------------------------------------------------------------------------

        

3.2    Due Diligence Period. Buyer shall have from the Effective Date until the
date that is the later of (a) thirty (30) days after the Effective Date, or (b)
thirty (30) days after the date on which all Property Information (as defined in
Section 3.3) has been delivered to Buyer (the “Due Diligence Period”) to
physically inspect the Property, review the economic data, conduct appraisals,
perform examinations of the physical condition of the Improvements, examine the
Property for the presence of Hazardous Materials (as defined below), and to
otherwise conduct such due diligence review of the Property and all of the items
to be furnished by Seller to Buyer pursuant to Section 3.3, and all records and
other materials related thereto as Buyer deems appropriate.
3.3    Items to be Provided by Seller. No later than three (3) Business Days
after the Effective Date, Seller shall deliver to Buyer accurate and complete
copies of all of the information set forth on Exhibit “C” (collectively, the
“Property Information”).
3.4    Property Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing. Effective as of the Closing Date, Seller, at Seller’s sole
cost and expense, shall terminate any Contracts that Buyer does not elect to
assume, in Buyer’s sole and absolute discretion, by written notification to
Seller prior to the expiration of the Due Diligence Period. Notwithstanding
anything to the contrary contained herein, Seller shall terminate, at Seller’s
sole cost and expense, any and all leasing commission agreements and management
agreements affecting the Property effective on or before the Closing Date. [At
Closing, Seller’s affiliate, McWhirter Realty Partners, LLC (“MRP”)] and Buyer’s
affiliate, AHI Management Services, Inc. (“Manager”) shall enter into a
sub-management agreement in the form attached hereto as Exhibit “D-1” and a
sub-leasing agreement in the form of Exhibit “D-2” (collectively, the
“Management and Leasing Agreements”), which Management and Leasing Agreements
shall have a term of one (1) year from the Effective Date, subject to the
termination rights set forth in such agreements. Buyer and Seller agree that the
forms of sub-management agreement and sub-leasing agreement will be negotiated
in good faith during the Due Diligence Period, and the agreed forms of the
agreements will be appended hereto as Exhibits “D-1” and “D-2” on or prior to
the expiration of the Due Diligence Period
3.5    Buyer’s Possible Early Termination. Buyer shall have the right to approve
or disapprove, in Buyer’s sole and absolute discretion, the Property, the
Property Information, or any other matter whatsoever regarding the Property. At
any time prior to or on the expiration of the Due Diligence Period, Buyer may
provide written notice to Seller disapproving the Property for purposes of this
Article 3 (a “Disapproval Notice”). Unless Buyer provides Seller with a written
notice of its approval of the Property (an “Approval Notice”) prior to or on the
expiration of the Due Diligence Period, this Agreement shall automatically
terminate and the provisions of Section 3.6 shall apply. Notwithstanding
anything herein to the contrary, an Approval Notice shall not be deemed to be a
waiver by Buyer of any other rights of termination it may have as set forth
herein.
3.6    Consequences of Buyer’s Early Termination. Unless Buyer provides an
Approval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the expiration of the Due Diligence Period. If Buyer
provides a Disapproval Notice to Seller pursuant to Section 3.5, this Agreement
shall immediately terminate upon the giving of such notice. In the event of
either of the foregoing, the parties shall be released from all further
obligations under this

5



--------------------------------------------------------------------------------

        

Agreement (except with respect to any provisions that by their terms survive a
termination of this Agreement); provided, however, that if Seller is in default
hereunder at the time of such termination, Section 6.2 shall additionally apply.
Escrow Agent shall pay the entire Deposit to Buyer not later than one (1)
Business Day following termination of this Agreement. No notice to Escrow Agent
from Seller shall be required for the release of the Deposit to Buyer by Escrow
Agent under this Section, and the Deposit shall be released and delivered to
Buyer upon Escrow Agent’s receipt of Buyer’s confirmation of termination of the
Agreement pursuant to this Article 3, despite any objection or potential
objection by Seller. Buyer shall return to Seller all Property Information
provided by Seller to Buyer and all other reports, title, survey, etc. obtained
by Buyer concerning the Property with the Disapproval Notice; provided that the
delivery of such items shall not be a precondition to the release of the Deposit
to Buyer.


ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS


4.1    Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1     Seller is validly formed and in good standing in the State of Georgia.
Seller has full power and authority to enter into this Agreement, to perform
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller have been duly and validly authorized by all
necessary action on the part of Seller, or will be, and all required consents
and approvals have been duly obtained and will not result in a breach of any of
the terms or provisions of, or constitute a default under any indenture,
agreement or instrument to which Seller is a party. This Agreement is a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
4.1.2    Seller owns fee simple title to the interests in real property
described in Section 1.1.1 above. There are no outstanding rights of first
refusal, rights of reverter or options to purchase relating to the Property or
any interest therein. There are no unrecorded or undisclosed documents or other
matters which affect title to the Property except as otherwise disclosed in
writing by Seller to Buyer. Subject to the Tenant Leases, Seller has enjoyed the
continuous and uninterrupted quiet possession, use and operation of the
Property, without material complaint or objection by any person.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including,

6



--------------------------------------------------------------------------------

        

without limitation, the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action, and is not and will not engage
in any dealings or transactions or be otherwise associated with such persons or
entities.
4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.
4.1.6    There are no actions, suits or proceedings pending, or, to the best of
Seller’s actual knowledge, threatened against (i) the Property or any portion
thereof, or (ii) Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller or (b) to Seller’s actual
knowledge, any law or any order, writ, injunction or decree of any court or
governmental authority, or (ii) results in the creation or imposition of any
lien, charge or encumbrance upon its property pursuant to any such agreement or
instrument.
4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property.
4.1.10    There are no pending or, to the best of Seller’s actual knowledge,
threatened condemnation proceedings relating to the Property.
4.1.11    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. The list of Tenant Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Tenant Leases is in
full force and effect. Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party, the Tenant
Leases. Neither Seller nor any Tenant is in default under its respective Tenant
Lease, and there exists no condition or circumstance or written notice of any
condition or circumstance which, with the passage of time, would constitute a
default under any of the Tenant Leases by any party. No Tenant has asserted any
claim of offset or other defense in respect of its or Seller’s obligations under
its respective Tenant Lease. To Seller’s actual knowledge, no Tenant has (i)
filed for bankruptcy or taken any similar debtor-protection measure, (ii)
defaulted under its Tenant Lease, (iii) discontinued operations at the Property
or (iv) given notice of its intention to do any of the foregoing.

7



--------------------------------------------------------------------------------

        

4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all Contracts. Seller has not, within the last year, received any
written notice of any default under any Contract that has not been cured or
waived.
4.1.13    There are no tenant improvement allowances, non-monetary tenant
improvement obligations of Landlord, leasing commissions and/or rent concessions
with respect to the current term of any Tenant Lease other than those provided
for in Schedule 4.1.13 hereto.
4.1.14    Seller has not received any written notice from, and, to the best of
Seller’s actual knowledge, there are no grounds for, any association, declarant
or easement holder requiring the correction of any condition with respect to the
Property, or any part thereof, by reason of a violation of any other
restrictions or covenants recorded against the Property. Seller is not in
default under any such document, nor, to the best of Seller’s actual knowledge,
is any other party subject to any such document.
4.1.15    To the best of Seller’s actual knowledge, there are no material
defects in the structural elements of the Improvements and all Improvements
(including, without limitation, machinery, equipment, electrical, plumbing,
heating and air conditioning systems and equipment) located on the Property are
in good mechanical working order, condition and repair, and are structurally
safe and sound and have no material defect (reasonable wear and tear excepted),
and there is no leak or material defect in any roof located upon the Property.
4.1.16    Seller has not received any written notice from, and, to the best of
Seller’s actual knowledge there no grounds for, any governmental agency
requiring the correction of any condition with respect to the Property, or any
part thereof, by reason of a violation of any applicable federal, state, county
or municipal law, code, rule or regulation (including those respecting the
Americans With Disabilities Act), which has not been cured or waived. To the
best of Seller’s actual knowledge, Seller and the Property are in compliance
with all applicable federal, state, county and municipal laws, codes, rules
and/or regulations.
4.1.17    To the best of Seller’s actual knowledge, the Property is properly
zoned for its current use. There is no pending or, to the best of Seller’s
actual knowledge, threatened request, application or proceeding to alter or
restrict the zoning or other use restrictions applicable to the Property. There
is no plan, study or effort by any governmental authority or agency or any
private party or entity that in any way affects or would affect the
authorization of the current use and operation of the Property.
4.1.18    To the best of Seller’s actual knowledge, the Property contains
sufficient parking in compliance with all applicable laws, ordinances,
regulations, restrictions, and covenants.
4.1.19    Seller has not received any written notice of an intention to revoke
any certificate of occupancy, license, or permit issued in connection with the
Property.
4.1.20    To Seller’s actual knowledge, except for those substances ordinarily
used as part of a medical practice, there are no Hazardous Materials (as defined
below) stored on, incorporated into, located on, present in or used on the
Property in violation of, and requiring

8



--------------------------------------------------------------------------------

        

remediation under, any laws, ordinances, statutes, codes, rules or regulations.
For purposes of this Agreement, the term “Hazardous Materials” shall mean any
substance which is or contains: (i) any “hazardous substance” as now or
hereafter defined in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Section 9601 et seq.) (“CERCLA”) or any regulations promulgated under CERCLA;
(ii) any “hazardous waste” as now or hereafter defined in the Recourse
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) (“RCRA”) or
regulations promulgated under RCRA; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel
fuel or other petroleum hydrocarbons; (v) asbestos and asbestos containing
materials, in any form, whether friable or non-friable; (vi) polychlorinated
biphenyls; (vii) radon gas: and (viii) any additional substances or materials
which are now or hereafter classified or considered to be hazardous or toxic
under any laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders and decrees now or hereafter enacted, promulgated, or amended,
of the United States, the state, the county, the city or any other political
subdivision in which the Property is located and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property or the use of the Property relating to pollution, the
protection or regulation of human health, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or waste
into the environment (including, without limitation, ambient air, surface water,
ground water or land or soil). Seller has received no notice that the Property
or any portion thereof contains any form of toxic mold. No treatment has been
undertaken by Seller with respect to termite or similar infestation, fungi, or
dry rot on the Real Property other than normal periodic service, and to the best
of Seller’s actual knowledge, there is no damage to any portion of the Property
from termite or similar infestation, fungi or dry rot.
4.1.21    There are no claims pending or unpaid bills (other than real estate
taxes currently due) which would result in the creation of any lien on the Real
Property for any improvements completed or in progress, including, but not
limited to, water, sewage, street paving, electrical or power improvements.
There are no delinquent bills or claims in connection with any repair of the
Real Property or other work or material purchased in connection with the
Property which will not be paid by or at the Closing or placed in escrow
pursuant to the provisions of this Agreement.
4.1.22    Seller has received no notices or requests from any insurance company
issuing any policy of insurance covering the Real Property requesting the
performance of any work with respect to the Land or the Improvements located
thereon which has not been fully complied with. Seller represents that the Real
Property is currently insured at commercially reasonable levels for like assets
in the geographical vicinity of the Real Property.
4.1.23    Seller has not received any written notice relating to the operation
of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with, nor does Seller have any
actual knowledge that Seller is not in compliance with, all applicable statutes,
rules, regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the

9



--------------------------------------------------------------------------------

        

Property, Seller has timely filed all reports, data and other information
required to be filed with such commissions, boards, bureaus and agencies where a
failure to file timely would have a material adverse effect on the transactions
contemplated hereby or the intended operation of the Land and Improvements.
4.1.24    Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.
4.1.25    All information given by Seller to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true and
accurate in every material respect as of the date hereof and at the Closing, the
foregoing representations and warranties of Seller shall be remade as of the
Closing Date, and Seller has not failed to disclose any fact to Buyer necessary
to make the statements herein or otherwise provided in connection with the
transactions contemplated hereunder not misleading and Seller has no knowledge
or information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein. Seller shall promptly
inform Buyer in writing if there occurs any (i) material adverse change in the
condition, financial or otherwise, of the Property, or the operation thereof, at
any time prior to the Closing Date or (ii) if any information, document,
agreement or other material delivered to Buyer is amended, superseded, modified
or supplemented. As used herein, “to Seller’s actual knowledge” shall be deemed
to mean the knowledge of any employee, agent, representative, contractor, or
subcontractor of Seller.
4.2    Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:
4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.
4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive after the Closing Date for a period of
nine (9) months.
4.4    Post-Closing Liability. The representations of Seller contained in this
Agreement shall survive closing for a period of nine (9) months (the “Survival
Period”). Buyer acknowledges that it is a sophisticated buyer who is familiar
with the ownership and operation of real estate projects similar to the
Property, and Buyer and Seller have negotiated and agreed upon the length of the
Survival Period as an adequate period of time for Buyer to discover any and all
facts that could give

10



--------------------------------------------------------------------------------

        

rise to a claim or cause of action for a breach of a representation and/or
warranty. Upon expiration of the Survival Period, all representations and
warranties contained in this Agreement will be deemed to have merged into the
instruments of Closing and shall be of no further force or effect. Buyer must
notify Seller in writing of any claim or cause of action for a breach of any
representation and/or warranty not later than the expiration of the Survival
Period, and any claim or cause of action brought with respect to a breach of a
representation and/or warranty (each, a “Recovery Action”) must be asserted not
later than six (6) months following expiration of the Survival Period. Time is
of the essence with respect to the foregoing periods, and any claim or cause of
action not timely raised in a notice and asserted shall be barred. Buyer agrees
that, with respect to any alleged breach of representations and/or warranties in
this Agreement discovered during the Survival Period, the maximum liability of
Seller for all such alleged breaches is limited to an amount of Five Hundred
Thousand Dollars ($500,000).
4.5    Property Conveyed “As Is”. Except as may be expressly represented herein,
in the exhibits attached hereto and in the documents to be executed and
delivered by Seller to Buyer at Closing, Buyer agrees that the Property shall be
sold, and Buyer shall accept possession of the Property at Closing on an
“as-is-where-is” basis.
4.6    Seller Covenants Prior to Closing.
4.6.1    Leasing Activities. Seller shall not, from and after the Effective Date
through the expiration of the Due Diligence Period, enter into any lease
affecting the Property or any modification or amendment thereto, or consent to
any sublease under a lease, in each case, without the prior written consent of
Buyer, which consent shall not be unreasonably withheld, conditioned, or
delayed. Seller shall not, from and after the expiration of the Due Diligence
Period through the Closing Date, enter into any lease affecting the Property or
any modification or amendment thereto, or consent to any sublease under a lease,
in each case, without the prior written consent of Buyer, which may be given or
withheld in Buyer’s sole and absolute discretion. Seller shall copy Buyer on any
and all correspondence received from or sent to tenants regarding the Tenant
Leases.
4.6.2    Property Contracts. Seller shall not, from and after the Effective Date
through the expiration of the Due Diligence Period, enter into any new service
contracts for the Property or modifications, renewals or terminations of any
existing Contracts, without the written consent of Buyer, which shall not be
unreasonably withheld, conditioned, or delayed. Seller shall not, from and after
the expiration of the Due Diligence Period through the Closing Date, enter into
any new service contracts for the Property or modifications, renewals or
terminations of any existing Contracts, without the written consent of Buyer,
which consent may be given or withheld in Buyer’s sole and absolute discretion.
4.6.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage or deed of trust affecting the Property.

11



--------------------------------------------------------------------------------

        

4.6.4    Encumbrances. At all times prior to Closing, Seller shall not
voluntarily sell, mortgage, pledge, encumber, hypothecate or otherwise transfer
or dispose of all or any part of the Property or any interest therein (unless
required by a court of competent jurisdiction or any governmental agencies)
without the prior written consent of Buyer, which may be given or withheld in
Buyer’s sole and absolute discretion; and Seller shall not consent to, approve
or otherwise take any action with respect to zoning or any other governmental
rules or regulations presently applicable to all or any part of the Property.
4.6.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is ten (10) days after the end of each month, commencing with the
month during which the Effective Date occurs and continuing for each full
calendar month thereafter until the Closing Date.
4.6.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.6.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Closing Date. Further, Seller shall immediately notify Buyer, in writing, of any
event or condition known to Seller that occurs prior to Closing and causes a
change in the facts relating to, or the accuracy of, any of the representations
or warranties of Seller contained in this Agreement.
4.6.8    Estoppels. Seller shall use commercially reasonable efforts to obtain
the Tenant Estoppels described in Section 5.4.4 and the estoppels described in
Section 5.4.5.
4.6.9    Cooperation with S-X 3-14 Audit. The Seller acknowledges that that it
is Buyer’s intention that the ultimate acquirer of the Property will be
affiliated with a publicly registered company (“Registered Company”).  The
Seller acknowledges that it has been advised that if such acquirer is affiliated
with a Registered Company, such Registered Company (and such acquirer) are
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the most recent pre-acquisition fiscal year
(the “Audited Year”) and the current fiscal year through the date of acquisition
(the “Stub Period”) for the Property. To assist Buyer and Registered Company in
preparing the SEC Filings, the Seller covenants and agrees no later than five
(5) Business Days after the Effective Date, Seller shall provide Buyer and the
Registered Company with the following information which are in Seller’s
possession (to the extent such items are not duplicative of items contained in
the Property Information): (i) access to bank statements for the Audited Year
and Stub Period; (ii) rent roll as of the end of the Audited Year and Stub
Period; (iii) operating statements for the Audited Year and Stub Period; (iv)
access to the general ledger for the Audited Year and Stub Period; (v) cash
receipts schedule for each month in the Audited Year and Stub Period; (vi)
access to invoice for expenses and capital improvements in the Audited Year and
Stub Period; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the 3-months following the Audited Year and Stub
Period; (ix) all leases

12



--------------------------------------------------------------------------------

        

and 5-year lease schedules; (x) copies of all insurance documentation for the
Audited Year and Stub Period and (xi) copies of accounts receivable aging as of
the end of the Audited Year and Stub Period along with an explanation for all
accounts over 30 days past due as of the end of the Audited Year and Stub
Period. In addition, no later than five (5) Business Days prior to the Closing
Date, Seller shall provide to Buyer: (1) a signed representation letter in the
form attached hereto as Exhibit “H”; (2) a signed audit request letter in the
form attached hereto as Exhibit “I”; and (3) a signed audit response letter from
Seller’s attorney in the form attached hereto as Exhibit “J”.
4.7    Indemnifications.
4.7.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees actually incurred arising
out of or in any way connected or related to (i) the ownership, maintenance, or
operation of the Property and accruing prior to Closing, (ii) any breach or
nonperformance by Seller of any provision or covenant contained in this
Agreement or in any certificate or other instrument or document furnished (or to
be furnished) by Seller with respect to the transactions contemplated hereunder,
(iii) any liability arising because of a breach of lease, breach of contract or
other matter related to the Property which occurred or arose or is alleged to
have occurred or arisen prior to Closing and which is not solely due to actions
taken by Buyer, or (iv) the breach of any representation or warranty of Seller
contained in this Agreement. The indemnities set forth in this Section shall
survive Closing for a period of nine (9) months. Provided, however, that the
indemnities set forth in this Section shall not apply to the extent of any item
that by this Agreement specifically becomes the obligation of Buyer after the
Closing pursuant to the terms and conditions of this Agreement.
4.7.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees actually incurred arising
out of or in any way connected or related to (i) the ownership, maintenance, or
operation of the Property and arising from events or conditions that occur
entirely after the Closing, (ii) any breach or nonperformance by Buyer of any
provision or covenant contained in this Agreement or in any certificate or other
instrument or document furnished (or to be furnished) by Buyer with respect to
the transactions contemplated hereunder, (iii) any liability arising because of
a breach of lease, breach of contract or other matter related to the Property
which occurred or is alleged to have occurred after Closing and which is not due
to actions taken by Seller, or (iv) the breach of any representation, warranty
or covenant of Buyer contained in this Agreement. The indemnities set forth in
this Section shall survive Closing without limitation. Provided, however, that
the indemnities set forth in this Section shall not apply to the extent of any
item that specifically

13



--------------------------------------------------------------------------------

        

remains the obligation of Seller after the Closing pursuant to the terms and
conditions of this Agreement.
ARTICLE 5
CLOSING
5.1    Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified;
(ii) state the modification in full; and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent. Upon receipt of the Agreement,
Escrow Agent shall acknowledge the opening of escrow as described below and its
agreement to act as the Escrow Agent hereunder by: (1) executing the Consent of
Escrow Agent attached hereto; and (2) delivering a copy of the executed Consent
to Seller and Buyer. Notwithstanding anything contained herein to the contrary,
in the event that the Closing has not occurred on or before the Three Hundred
and Sixty-Fifth (365th) day following the expiration of the Due Diligence
Period, this Agreement shall automatically terminate in all respects, in which
case Buyer shall be entitled to the return of the Deposit from Escrow Agent.
5.3    Closing. The Closing shall take place on the Closing Date, as the same
may be adjusted, provided all conditions to the Closing have been satisfied or
duly waived.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller, in Buyer’s sole and absolute discretion.
5.4.1    Seller shall have authorized the transactions contemplated in this
Agreement, such authorization to be evidenced, in part, by the due execution of
this Agreement by Seller. Notwithstanding the foregoing, Seller shall provide
such other documentation as may be reasonably required by Buyer and Title
Company, as applicable, to evidence Seller’s approval of this transaction or as
otherwise required in connection with the issuance of the Title Policy (defined
below).
5.4.2    Buyer’s Board of Directors shall have approved the transaction as
contemplated in this Agreement during the Due Diligence Period.
5.4.3    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.

14



--------------------------------------------------------------------------------

        

5.4.4    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates executed by each of the Tenants under
the Leases (each a “Tenant Estoppel” and collectively, the “Tenant Estoppels”).
Seller shall use commercially reasonable efforts to obtain the Tenant Estoppels.
Each Tenant Estoppel shall be in a form substantially similar to Exhibit “E”
attached hereto, and in addition, no later than three (3) Business Days prior to
the date on which Seller intends to distribute the Tenant Estoppels to the
Tenants for their completion and execution, Seller shall deliver the draft
estoppel certificates to Buyer for Buyer’s review and approval, which approval
shall not be unreasonably withheld, conditioned, or delayed. Such Tenant
Estoppels shall be consistent with the respective Tenant Lease, shall not reveal
any default by Seller and/or Tenant, any right to offset rent by the tenant, or
any claim of the same, be dated no earlier than thirty (30) days prior to
Closing and shall be otherwise reasonably acceptable to Buyer.
5.4.5    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each easement agreement,
restrictive covenant, declaration and/or reciprocal easement agreement of
record, if any such exist, which estoppel certificates shall: (i) be executed by
each party entitled to enforce such document; (ii) confirm that such document is
in full force and effect, unmodified except as revealed by the Preliminary
Report; (iii) confirm that there are no defaults by the Seller and/or the
Property under such document; (iv) confirm that there are no outstanding sums
owed by the Seller and/or the Property; (v) confirm that there are no
outstanding construction or similar obligations of Seller and/or the Property;
(vi) be dated no earlier than thirty (30) days prior to Closing; and (vii) be
otherwise reasonably acceptable to Buyer. Seller shall use commercially
reasonable efforts to obtain the foregoing estoppel certificates.
5.4.6    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4 hereof shall be true, accurate and complete.
5.4.7    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Land and Improvements for the sum equal to the
Purchase Price, conforming to the Required Title Condition set forth in Section
2.2 above and containing such additional endorsements as Buyer shall have
reasonably required.
5.4.8    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.
The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. At all times Buyer has the right to waive any condition by giving
written notice of such waiver to Seller and Escrow Agent. Such waiver or waivers
must be in writing to Seller. In the event of a failure to satisfy the
conditions precedent set forth in this Section 5.4 or in the event that Buyer
believes, in good faith, that any condition will not be timely satisfied, Buyer
may terminate the entirety of this Agreement upon written notice to Seller, in
which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement; provided, however, if such failure constitutes a
breach or default of Seller’s covenants, representations or warranties, Seller
shall remain liable for such breach or default as otherwise set forth in this
Agreement.

15



--------------------------------------------------------------------------------

        

5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.
5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Escrow Agent, at
Seller’s sole expense, each of the following items:
5.6.1    A duly executed and acknowledged limited warranty deed that conveys
title to the Real Property and Improvements, to Buyer and in substantially the
same form as Exhibit “F” attached hereto and that is otherwise recordable in the
jurisdiction where the Property is located (the “Deed”);
5.6.2    Two (2) counterpart signatures to a bill of sale, assignment and
assumption of leases and contracts for the Property duly and originally executed
and acknowledged by Seller, in the form attached hereto as Exhibit “G”, which
shall transfer, convey, sell, assign and set over to Buyer all of Seller’s
right, title and interest in and to the: (i) the Personal Property; (ii) Tenant
Leases; (iii) the Warranties and Permits; and (iv) any Contracts Buyer elects to
assume in accordance with the terms of this Agreement (the “Bill of Sale”).
5.6.3    Originals and/or copies certified by Seller of all Tenant Leases (and
all amendments and modifications thereto).
5.6.4    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.
5.6.5    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.6    A Tenant Notice (as defined below) for each Tenant Lease.
5.6.7    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents

16



--------------------------------------------------------------------------------

        

on behalf of Seller in connection with the sale of the Property; and/or (iv) any
other matter reasonably required to enable the Title Company to issue the Title
Policy and endorsements thereto.
5.6.8    Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and/or warranties, all third party
reports, appraisals, environmental site assessments, property condition reports,
property inspections and surveys.
5.6.9    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.10    Such evidence or documents as may reasonably be required by Title
Company and Buyer evidencing the power and authority of the Seller and its
respective constituent owners and the due authority of, and execution and
delivery by, any person or persons who are executing any of the documents
required in connection with the sale of the Property.
5.6.11    Counterpart signatures to the Management and Leasing Agreements.
5.6.12    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses.
5.7.2    Two (2) counterpart signatures to the Bill of Sale and a duly executed
Closing Statement.
5.7.3    Counterpart signatures to the Management and Leasing Agreements.
5.7.4    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.
5.7.5    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay (i) all costs associated
with its investigation of the Property, including the cost of the title
commitment, appraisals, architectural, engineering, credit and environmental
reports, (ii) all title

17



--------------------------------------------------------------------------------

        

insurance premiums for the Title Policy, including any extended coverage under
the Title Policy and any endorsements to the Title Policy required by Buyer,
(iii) all recording costs associated with the Deed, and (iv) legal expenses for
the preparation of all sale documents as prepared by Buyer’s attorneys. Seller
shall pay (1) all transfer, assumption or waiver fees associated with any
association, declarant or easement holder that holds any right in the Property,
and (2) all transfer taxes and documentary stamp charges. Buyer and Seller shall
share equally the cost of all escrow charges, provided such shall not exceed
$250.00 to Seller. Any and all other purchase and sale closing costs shall be
paid in accordance with the custom of the local jurisdiction in which the
Property is located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.
(a)    Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
Date to collect any rent under the Tenant Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any tenants
or exercise any legal remedies under the Tenant Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
tenants after the Closing Date shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after the Closing
Date and finally to any rent due to Seller for the periods prior to Closing
Date; provided, however, notwithstanding the foregoing, if Seller collects any
payments from tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.
(b)    CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date in
the same manner that Rents are allocated (see (a) above). As used herein, the
term “CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Tenant Lease. Seller shall be responsible for the
CAM Charges reconciliation on a lease-by-lease basis for their ownership period
within the CAM Lease Year up to, but not including, the Closing Date. Buyer
shall be responsible for the CAM Charges reconciliation on a lease-by-lease
basis for their ownership period within the CAM Lease Year including the Closing
Date. In the event of any expenses, i.e. property taxes, where a proration was
based upon an estimate for the year of Closing, a post closing “true up” will be
performed for the actual expense to determine Seller and Buyer obligation for
their ownership period for the year of Closing. Each party will be responsible
for any CAM Charges

18



--------------------------------------------------------------------------------

        

“true up” necessary to the extent that any Tenant Lease provides for a “true
up”. For example, if a true up shows that the landlord owes a credit to a
tenant, or tenants, for amounts collected from tenants that exceed actual CAM
expenses, then Seller and Buyer shall be responsible for any such credit based
on their respective ownership period. Likewise, if a true up shows that the
landlord is entitled to receive additional reimbursements from tenants, then in
such event, the Seller and Buyer shall be entitled to share in such additional
reimbursement based on their respective ownership period.
(c)    Property Taxes. All real property taxes for the year immediately
preceding the year of Closing that are payable in the year of Closing, and for
years prior thereto, shall be paid by Seller on or before the Closing. Real
property taxes for the year of Closing shall be prorated on the basis of the
most recent assessment and levy. If the most recent tax assessment and levy is
not for the current tax year, then the parties shall reprorate within sixty (60)
days of the receipt of the tax assessment and levy for the current tax year. If
after the Closing there is any retroactive increase in the real or personal
property taxes or assessments imposed of the Property: (1) if such increase
relates to the tax year in which the Closing occurred, then such increase shall
be prorated by Seller and Buyer on a per diem basis based on their respective
periods of ownership during their period to which such increase applies, (2) if
such increase relates to any tax year subsequent to the tax year which the
Closing occurred, then such increase shall be the obligation of Buyer, and (3)
if such increase relates to any tax year prior to the tax year in which the
Closing occurred, then such increase shall be the obligation of Seller. Any and
all refunds, credits, claims or rights to appeal respecting the amount of any
real property taxes or other taxes or assessments charged in connection with the
Property for any period after Closing shall belong to Buyer following the
Closing, except that Seller shall be entitled to receive any refunds applicable
to the period prior to Closing to the extent that Seller initiated a contest
prior to Closing.
(d)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.
(e)    Operating Expenses. All operating expenses (including all charges under
the Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
(f)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller (provided,
Buyer understands and agrees that the existing mortgage and other liens against
the Property will be satisfied through the Purchase Price proceeds); (ii) none
of the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance

19



--------------------------------------------------------------------------------

        

as of the Closing Date; and (iii) utilities, including telephone, electricity,
water, and gas, shall be read on the Closing Date and Buyer shall be responsible
for all the necessary actions needed to arrange for utilities to be transferred
to the name of Buyer on the Closing Date, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Closing Date, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. In the event a meter reading is unavailable for
any particular utility, such utility shall be prorated in the manner provided in
Section 5.8.2(e).
(g)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Credits.
(a)    Security Deposits, Rent Concessions, Tenant Improvement Allowances and
Other Tenant Credits. The Buyer shall receive a credit at Closing from the
Seller in the amount of the sum of: (i) the tenant deposits under the Tenant
Leases; (ii) any and all rent concessions and/or rent abatements which related
to the current terms of the Tenant Leases and are unpaid, unapplied and/or
unutilized; (iii) any and all tenant improvement allowances which relate to the
current terms of the Tenant Leases and are unpaid, unapplied and/or unutilized;
and (iv) the cost, as estimated by the parties in their reasonable discretion,
of any and all non-monetary tenant inducement obligations of the Seller, as
landlord or lessor under the Tenant Leases, which relate to the current terms of
the Tenant Leases (e.g., painting and carpeting) and are unperformed.
(b)    Leasing Commissions. The Buyer shall receive a credit at Closing from the
Seller in the amount of any and all leasing commissions which relate to the
current term of the Tenant Leases and are unpaid.
5.8.4    Calculation / Re-prorations. Seller shall prepare and deliver to Buyer
no later than three (3) business days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable and the prorations and
credits provided for in this Agreement, and to the extent Seller does not timely
deliver the estimated closing statement to Buyer, Buyer shall have the right,
but not the obligation, to extend the Closing Date by the number of days Seller
is delinquent in delivering such estimated closing statement to Buyer. Any item
which cannot be finally prorated because of the unavailability of information
shall be tentatively prorated on the basis of the best data then available and
adjusted when the information is available in accordance with this subsection.
Buyer shall notify Seller within two (2) days after its receipt of such
estimated closing statement of any items which Buyer disputes and the parties
shall attempt in good faith to reconcile any differences not later than one (1)
day before the Closing Date. The estimated closing statement as adjusted as
aforesaid and approved in writing by the parties shall be referred to therein as
the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date, except with respect to CAM Charges, taxes and assessments, in
which case such adjustment shall be made within sixty (60) days after the
information necessary to perform such adjustment is available, and if a party
fails to request an adjustment to the Closing Statement

20



--------------------------------------------------------------------------------

        

by a written notice delivered to the other party within the applicable period
set forth above (such notice to specify in reasonable detail the items within
the Closing Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.
5.8.5    Additional Earned Purchase Price. Subject to the terms of the
Management and Leasing Agreements set forth in Section 3.4 and Exhibits D-1 and
D-2 hereof, Seller shall be permitted for a period of one (1) year following the
Closing to attempt to lease the 3,525 square feet of space at the Property
referred to as Suite 110 which is currently vacant (the “Vacant Space”) upon the
following terms and conditions:
(a)    The rental rate for any new lease(s) on the Vacant Space shall be equal
to or greater than fifteen and 50/100s dollars ($15.50) per square foot on a
triple-net basis for each year of the lease term, which the tenant(s) paying its
pro-rata share of the Property’s operating expenses.
(b)    Any new lease(s) on the Vacant Space shall have minimum annual rent
escalators of two and one-half percent (2.5%), or such other escalator as is
accepted by Buyer in writing.
(c)    The term of any new lease(s) on the Vacant Space shall be for a minimum
of five (5) years.
(d)    The tenant(s) of any new lease(s) on the Vacant Space must be clinical or
medical in nature and not conflict with the rights of any other tenants at the
Property.
(e)    Any rent or CAM abatements, tenant improvements costs, non-monetary
tenant improvement obligations, tenant concessions or leasing commissions and
all other terms of the proposed new lease(s) for the Vacant Space shall be on
commercially reasonable terms for the market and submarket in which the Property
is located.
(f)    Buyer shall be entitled, in its reasonable but sole discretion, to
approve or reject any proposed tenant and/or lease for the Vacant Space.
In the event Seller is able to produce tenants and leases for the Vacant Space
during the one (1) year period following the Closing which meet the foregoing
criteria, and for which a lease(s) is entered into between the proposed new
tenant(s) and Buyer, then upon the latter of (a) the commencement of rent under
the new lease(s); or (b) occupancy of the Vacant Space by the tenant(s), Seller
shall be entitled to and Buyer shall pay to Seller an additional earned purchase
price as further set forth herein (the “Additional Earned Purchase Price”). In
connection with any such new lease(s) on the Vacant Space, Buyer shall be
responsible for paying any tenant improvement allowance, any leasing
commissions, any rental concessions or other tenant inducement costs or credits
required to consummate the lease(s) (the “Inducement Costs”). The Additional
Earned Purchase Price shall be calculated by dividing the first year base rent
attributable to the new lease(s), which amount shall not include any CAM
reimbursements owed by tenant(s) under the new leases(s) during this period, but
will also not be reduced by any rent concession or abatement which may exist
during the first

21



--------------------------------------------------------------------------------

        

year of the lease (the “First Year Base Rent”) by a capitalization rate of seven
and one-half percent (7.50%), and subtracting from this quotient the Inducement
Costs. For purposes of illustration only, and as an example, in the event that
Seller is able to produce a lease for the Vacant Space which meets all required
criterion and whose First Year Base Rent is $15.50 per square foot for 3,525
square feet (or $54,637.50, not including any CAM reimbursement or reduction for
rent abatement during this time period), but for which Buyer has had to incur
$100,000 in total Inducement Costs, at a capitalization rate of 7.5%, the
Additional Earned Purchase Price would amount to $628,500 ($54,637.50 divided by
7.5%, and then subtracting $100,000).
5.8.6    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section 5.8.
5.8.7    Survival. The provisions of this Section 5.8 shall survive the Closing.
5.9    Distribution of Funds and Documents. At the Closing, Escrow Agent shall
do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of the Required Title Condition (or not bonded by
Seller as set forth in Section 2.2 of this Agreement), utilizing proceeds of the
Purchase Price to which Seller shall be entitled upon Closing and funds (if any)
deposited in Escrow by Seller.
5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; (iii) a copy
of each recorded document, conformed to show the recording data thereon, to each
party; and (iv) a fully executed original of each other closing document.
5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer in accordance with instructions for Seller and Buyer; if no
instructions are given, Escrow Agent shall deliver such funds by Escrow Agent’s
check via overnight courier (or as otherwise requested by the intended
recipient) to the appropriate party at the address set forth for notice in this
Agreement.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the Tenant Leases
and rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. Seller and Buyer covenant and
agree to execute at Closing a written notice of the acquisition of the Property

22



--------------------------------------------------------------------------------

        

by Buyer, in sufficient copies for transmittal to each tenant affected by the
sale and purchase of the Property and properly addressed to each tenant. Such
notice shall be prepared by Seller, at Seller’s sole cost and expense, and
approved by Buyer, in its reasonable discretion, and shall notify the tenant of
the sale and transfer and shall contain appropriate instructions relating to the
payment of future rentals, the giving of future notices and other matters
reasonably required by Buyer or required by law (each, a “Tenant Notice”).
Unless a different procedure is required by applicable law, in which event such
law shall be controlling, Seller agrees to transmit or otherwise deliver such
letters to the tenants under the Tenant Leases promptly after the Closing.
ARTICLE 6TERMINATION AND DEFAULT
6.1    Buyer Default. If the sale contemplated hereby is not consummated because
of a default by Buyer in its obligation to purchase the Property in accordance
with the terms of this Agreement after Seller has performed or tendered
performance of all of its material obligations in accordance with this
Agreement, then, upon written notice from Seller to Buyer: (i) this Agreement
shall terminate; (ii) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (iii) Seller and Buyer shall have no further obligations
to each other, except those which survive the termination of this Agreement.
Buyer and Seller acknowledge that the damages to Seller in the event of such a
breach of this Agreement by Buyer would be difficult or impossible to determine,
that the amount of the Deposit represents the parties’ best and most accurate
estimate of the damages that would be suffered by Seller if the transaction
should fail to close and that such estimate is reasonable under the
circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such default. Buyer and Seller agree that Seller’s right to retain the
Deposit shall be Seller’s sole remedy, at law and in equity, for Buyer’s failure
to purchase the Property in accordance with the terms of this Agreement after
Seller has performed. Seller hereby waives any right to an action for specific
performance of any provisions of this Agreement.    
6.2    Seller’s Default. If Seller fails to perform any of its obligations or is
otherwise in default hereunder, breaches a representation or warranty, or
willfully causes the failure of a condition precedent pursuant to Section 5.4
hereof (as applicable, a “Seller Default”), Buyer shall have the right to elect,
in its sole and absolute discretion to:
6.2.1    Waive such failure and proceed to the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not limit Buyer’s
right to receive reimbursement for reasonable attorneys’ fees actually incurred
pursuant to Section 9.8 below in connection with any legal proceedings
instituted by either party or Escrow Agent with respect to the enforcement of
this Agreement, nor waive or affect Seller’s indemnity obligations under this
Agreement or Buyer’s rights to enforce those indemnity obligations, nor waive or
affect any of Seller’s other obligations under this Agreement to be performed
after the Closing or Buyer’s rights to enforce those obligations;
6.2.2    Exercise any of its other rights or remedies Buyer may have at law or
in equity, including, without limitation, an action for specific performance to
cause Seller to convey the Property to Buyer pursuant to the terms and
conditions of this Agreement; or

23



--------------------------------------------------------------------------------

        

6.2.3    Terminate this Agreement in its entirety by written notice to Seller,
in which event the parties hereto shall have no further obligations hereunder,
except those which survive termination hereof (provided that this provision will
not limit Buyer’s right to receive reimbursement for reasonable attorneys’ fees
actually incurred pursuant to Section 9.8 below in connection with any legal
proceedings instituted by either party or Escrow Agent with respect to the
enforcement of this Agreement, nor waive or affect Seller’s indemnity
obligations under this Agreement or Buyer’s rights to enforce those indemnity
obligations), and to recover the full amount of the Deposit, to receive
reimbursement of Buyer’s actually incurred, out of pocket costs as evidenced by
third party paid invoices in conjunction with the Agreement and to recover all
damages and seek such other relief at law or in equity to which Buyer may be
entitled as a result of Seller’s breach.
6.2.4    Notwithstanding anything to the contrary contained in this Agreement,
Buyer shall not be required to fund the balance of the Purchase Price in order
to enforce any of its remedies under this Agreement. This Section 6.2 shall
survive the Closing or earlier termination of this Agreement.
ARTICLE 7CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Property is damaged by casualty prior to the Closing and
either (i) the casualty results in loss or damage in an amount valued greater
than One Hundred Fifty Thousand Dollars ($150,000.00); or (ii) the nature of
such casualty results in a circumstance whereby a Tenant under the Tenant Leases
may terminate its Tenant Lease or receive a rent abatement; then Buyer, in its
sole and absolute discretion, shall have the sole option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment from Seller without recourse or credit of any insurance
proceeds payable by virtue of such loss or damage plus a credit for any
deductible under said policy and any uninsured loss; or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.
Such right must be exercised within ninety (90) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect
(b) above. Notwithstanding anything set forth herein to the contrary, if Seller
is in default or breach at the time of any such termination, Seller shall remain
liable for breach or default as otherwise set forth in this Agreement.
7.2    Condemnation. In the event that a condemnation proceeding shall be
initiated against, or a bona fide threat of condemnation is made against, any
portion of the Property prior to the Closing, then Buyer, in Buyer’s sole and
absolute discretion, may elect either to:

24



--------------------------------------------------------------------------------

        

(a)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement; or
(b)    close the transaction contemplated by this Agreement.
Notwithstanding the foregoing, if Seller is in default or breach at the time of
any such termination, Seller shall remain liable for breach or default as
otherwise set forth in this Agreement. In all other cases, or if Buyer elects to
proceed under Section 7.2(b), Buyer shall purchase the Property in accordance
with the terms hereof (without reduction in the Purchase Price) and Seller shall
assign to Buyer at Closing all condemnation proceeds payable as a result of such
condemnation. Buyer shall be deemed to have elected to proceed under
Section 7.2(a) unless, within ninety (90) days from the earlier of written
notice of the condemnation or Buyer’s knowledge thereof, Buyer provides Seller
with written notice that Buyer elects to terminate this Agreement pursuant to
Section 7.2(a).
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than a commission payable by Seller to
CBRE (the “Broker”), are or shall be due in respect to this transaction by
reason of any agreement made or which may be alleged to have been made by Buyer
or Seller. Upon the successful closing of the transaction contemplated in the
Agreement and the payment of the Purchase Price to Seller, Seller shall pay all
commissions and fees owed to Broker pursuant to Seller’s separate agreement with
Broker. Each party agrees to indemnify and hold harmless the other from and
against any and all claims, demands or the cost or expense thereof, including
reasonable attorney’s fees actually incurred, arising out of any broker’s
commission, fee or other compensation due or alleged to be due in connection
with the transactions contemplated by this Agreement based upon an agreement
alleged to have been made or other action alleged to have been taken by the
indemnifying party.
ARTICLE 9MISCELLANEOUS
9.1    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. Any and all exhibits and/or schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The parties acknowledge and agree that there are no third party beneficiaries of
this Agreement other than Seller’s Indemnified Parties and Buyer’s Indemnified
Parties.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.3    Assignment by Buyer. Buyer shall have the right to assign this Agreement
to any third party or parties and no consent on the part of Seller shall be
required for such assignment,

25



--------------------------------------------------------------------------------

        

provided however, that any such assignment shall not relieve Buyer of its
liabilities and obligations hereunder.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of Georgia without regard to the principles of
conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered: (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m. Pacific Time on a Business Day shall be deemed received on the
next business day. Notices shall be given to the following addresses:

26



--------------------------------------------------------------------------------

        

            
To Seller:
461 Hillandale, LLC
4045 Orchard Road, Building 400
Smyrna, Georgia 30080
Attn: Barry E. McWhirter
Phone: (770) 933-2795
Facsimile: (770) 933-2797
Email: BEM@mcwrealty.com
And with a copy to:
Wilson, Brock & Irby, L.L.C.
Overlook I, Suite 700
2849 Paces Ferry Road
Atlanta, Georgia 30339
Attn: Lethco H. Brock, Jr.
Phone: (404) 853-5050
Facsimile: (404) 853-1812
Email: lbrock@wbilegal.com
To Buyer:
Griffin-American Healthcare REIT III Advisors, LLC
c/o American Healthcare Investors LLC
18191 Von Karman Avenue, Suite 300
Irvine, CA 92612
Attn: Danny Prosky
Phone: (949) 270-9201
E-mail: DProsky@ahinvestors.com


And with a copy to:






Kaplan Voekler Cunningham & Frank, PLC
1401 E. Cary Street
Richmond, Virginia 23219
Attn: Joseph J. McQuade
Telephone: (804) 823-4004
Facsimile: (804) 823-4099
E-mail: jmcquade@kv-legal.com

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses actually incurred, whether at the
investigative, pretrial, trial or appellate level. The prevailing party shall be
determined by the court based upon an assessment of which party’s major
arguments or position prevailed.

27



--------------------------------------------------------------------------------

        

9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.
9.12    Survival of Provisions After Closing.  Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.
9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
California or the State of Georgia.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid,

28



--------------------------------------------------------------------------------

        

unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that, consistent with and with a view towards preserving the economic and
legal arrangements among the parties hereto as expressed in this Agreement, such
provision shall be given force and effect to the fullest possible extent, and
that the remainder of this Agreement shall be construed as if such illegal,
invalid, unlawful, void or unenforceable provision were not contained herein,
and that the rights, obligations and interests of the parties under the
remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such time as this Agreement is terminated and
Seller shall not directly or indirectly make, accept, negotiate, entertain or
otherwise pursue any offers for the sale of the Property.
9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.
9.20     Seller Guarantor. Seller Guarantor joins in this Agreement for the
purpose of guarantying compliance by Seller with all obligations of Seller
contained in (i) this Agreement and (ii) the documents to be signed at Closing
(collectively, the “Seller Obligations”). Seller Guarantor agrees to be jointly
and severally responsible for all of the Seller Obligations. The liability of
Seller Guarantor under this Agreement shall in no way be limited or impaired by,
and Seller Guarantor hereby consents to and agrees to be bound by, any amendment
or modification of the provisions of this Agreement. Seller Guarantor represents
and warrants to Buyer that: Seller Guarantor is a limited liability company
validly formed in the State of Delaware. Seller Guarantor has full power and
authority to enter into the obligations set forth in this Section 9.20, to
perform the obligations set forth in this Section 9.20, and to consummate the
transactions contemplated hereby. The execution, delivery and performance of the
obligations set forth in this Section 9.20 and all documents contemplated hereby
by Seller Guarantor have been duly and validly authorized by all necessary
action on the part of Seller Guarantor. All required consents and approvals have
been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller Guarantor is a party. This

29



--------------------------------------------------------------------------------

        

Agreement is a legal, valid and binding obligation of Seller Guarantor,
enforceable against Seller Guarantor in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.
9.21    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.


[Remainder of page intentionally left blank; signatures to follow on next
pages.]





30



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
5461 HILLANDALE, LLC, a Georgia
limited liability company


By:    MMM Hillandale, LLC, a Georgia
limited liability company


By: /s/ Barry E. McWhirter
Barry E. McWhirter, Manager
 
 
 
 




        
Signature Page to Real Estate Purchase Agreement and Escrow Instructions


        



--------------------------------------------------------------------------------

        



SELLER GUARANTOR:


MCWHIRTER REALTY PARTNERS, LLC
a Delaware limited liability company


By: /s/ Barry E. McWhirter
Name:    Barry E. McWhirter
Its:     Manager

        
Signature Page to Real Estate Purchase Agreement and Escrow Instructions


        



--------------------------------------------------------------------------------

        



BUYER:
GRIFFIN-AMERICAN HEALTHCARE REIT III ADVISOR, LLC,
a Delaware limited liability company


By: American Healthcare Investors LLC,
a Delaware limited liability company
Its: Managing Member
       


By: /s/ Danny Prosky
Name: Danny Prosky
Title: Principal

        
Signature Page to Real Estate Purchase Agreement and Escrow Instructions


        



--------------------------------------------------------------------------------

        

CONSENT OF ESCROW AGENT


The undersigned Escrow Agent hereby agrees to (a) accept the foregoing
Agreement, (b) be Escrow Agent under said Agreement and (c) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED: April 28, 2014


Chicago Title Insurance Company


By: /s/ Shannon Bright
Name: Shannon Bright
Its: Escrow Officer


 
 




    

